COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 EX PARTE:                                                        No. 08-19-00100-CR
                                                 §
                                                                     Appeal from the
 FERNANDO ORTIZ III.                             §
                                                               County Court at Law No. 1
                                                 §
                                                                of El Paso County, Texas
                                                 §
                                                                  (TC# 20180C10211)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF MAY, 2019.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.